Case 1:16-cv-00659-LEK-WRP Document 161 Filed 05/12/21 Page 1 of 2                PageID #:
                                  1194
                                 MINUTE ORDER




  CASE NUMBER:            CIVIL NO. 16-00659 LEK-WRP
  CASE NAME:              Gerard K. Puana et al., Katherine P. Kealoha et al.,



       JUDGE:       Leslie E. Kobayashi          DATE:             05/12/2021


 COURT ACTION: EO: COURT ORDER RULING ON MOTIONS FILED BETWEEN
 APRIL 28, 2021 AND MAY 5, 2021

         On April 12, 2021, Defendant City and County of Honolulu (“the City”) filed its
 Motion to Dismiss First Amended Complaint Filed on September 3, 2020 (“Motion to
 Dismiss”). [Dkt. no. 136.] On April 28, 2021, Defendant Minh-Hung “Bobby” Nguyen
 filed his substantive joinder to the Motion to Dismiss. [Dkt. no. 147.] On April 28, 2021
 Plaintiffs Gerard K. Puana and Ricky L. Hartsell as Trustee of the Florence M. Puana
 Trust (“Plaintiffs”) filed a document that is both their memorandum in opposition to the
 Motion to Dismiss and their cross-motion for partial summary judgment (“Cross-Motion
 for Partial Summary Judgment”). [Dkt. no. 148.]

        The parties are hereby informed that the Motion to Dismiss is GRANTED IN
 PART and DENIED IN PART. It is granted to the extent that the First Amended
 Complaint is dismissed, however, Plaintiffs will have leave to file a second amended
 complaint. An order will be issued ruling on the Motion to Dismiss that will supersede
 this entering order.

         Because Plaintiffs’ First Amended Complaint is dismissed with leave to file a
 second amended complaint, the Cross-Motion for Partial Summary Judgment is DENIED
 AS MOOT WITHOUT PREJUDICE to the filing of a motion for full or partial summary
 judgment on the second amended complaint. Likewise DENIED AS MOOT are the
 City’s: 1) Motion to Strike Plaintiffs’ Cross-Motion for Partial Summary Judgment, or in
 the Alternative, for an Extension of Time; [filed 5/3/21 (dkt. no. 154);] and 2) Ex Parte
 Application to Shorten Time for Hearing of Defendant City and County of Honolulu’s
 Motion to Strike Plaintiff’s Cross Motion for Partial Summary Judgment, or in the
 Alternative, for an Extension of Time, [filed 5/3/21 (dkt. no. 155)]. The City’s Ex Parte
 Motion for Leave to Exceed Page Limit for Its Reply in Support of Its Motion to Dismiss
 First Amended Complaint Filed on September 3, 2020, [filed 5/5/21 (dkt. no. 158),] is
 GRANTED. This entering order does not otherwise affect the briefing schedule issued
 for the Motion to Dismiss. The City filed its reply in support of the Motion to Dismiss on
Case 1:16-cv-00659-LEK-WRP Document 161 Filed 05/12/21 Page 2 of 2              PageID #:
                                  1195
 May 5, 2021. [Dkt. no. 157.] No further briefing will be permitted regarding the Motion
 to Dismiss.

       IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
